DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9, 18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the second holding position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Further, it is vague and indefinite, what is that the “holding position” applicant is referring to?.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-9, 15, 20 & 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirano et al. (U.S. Pub. No. 2017/0205751).

 	Regarding claim 7: Hirano discloses a sheet folding apparatus for folding two portions of a first folding position of a sheet and a second folding position existing between one end of the sheet and the first folding position to perform Z-fold on the sheet, see for example (Figs. 15-18) comprising: a feed roller adapted to feed the sheet (via rollers 1); and a folding roller pair disposed downstream of the feed roller to nip and fold the two portions of the first folding position (Figs. 9-18; via folding rollers 2; folds both LP1 & LP2) and the second “holding position” of the sheet, and to overlap a front-end side portion of the sheet in a feed direction and a folded portion folded in the first folding position to transport (Figs. 16-18), wherein the folding roller pair adjusts a distance between a sheet front end and the first folding position in a transport direction in the sheet (Fig. 4; via CPU 101 & 112/113; “fold rollers control units”) with the front-end side portion and the folded portion overlapped with each other (Figs. 16-18; via LP2; ;shows the folded area is overlapping the front end side portion).  See annotated figures below.

    PNG
    media_image1.png
    520
    671
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    546
    772
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    474
    775
    media_image3.png
    Greyscale

 	Regarding claim 8: the folding roller (via 2 and/or 3) decreases a distance between the front end of the folded sheet and the first folding position (via CPU and/or 112/113).  
	Regarding claim 9: the folding roller pair shifts the front-end portion of the sheet to adjust a position of the sheet front end with respect to the first folding position of the sheet (via CPU and/or control units 112/113).
	Regarding claim 15: wherein the folding roller pair is driven to shift the sheet front end portion or the folded portion so that one end of the sheet and the first folding position are in an overlapping position (Figs. 15-18; via folding rollers 2 and/or 3, driven and controlled by units 112/113).
	Regarding claim 20: wherein a rotation of one roller or another roller of the folding roller pair is controlled to adjust a distance in the transport direction, between the front-end side portion of the sheet and the folded portion of the sheet where the front-end side portion and the folded portion overlap (Fig. 4; via CPU 101 controls the folding operation and the fold rollers control via 112);
	Regarding claim 21: wherein the folding roller pair is arranged such that after nipping and folding the sheet at the first folding position, the sheet is nipped and folded at the second folding position (Figs. 14 & 20; via the shown two folding positions LP1 & LP2 passes by the folding rollers nip 2).
Response to Arguments
Applicant’s arguments with respect to claim(s) 7-9 20, & 21 have been considered but are moot because the new ground of rejection has been changed and adjusted to address the new added limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMEH TAWFIK/Primary Examiner, Art Unit 3731